DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-7, 20-27, 42, 53-54, 56 and 64-65 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Li et al. (WO 2020/119817 and Li hereinafter)
Regarding claim 20, Li discloses  a driver cell [fig. 3] in a capacitive element driving circuit [120] electrically connectable between a capacitive element [e.g. C1 in 151] and a voltage source [Vdrv voltage source] arranged to supply a selected [selected through Sb1/Sb2] voltage to the capacitive element driving circuit, the capacitive element comprising an element [e.g. C1 in 151] having capacitive functionality, and the driver cell arranged to drive the capacitive element between two voltage levels [Vdrv and Gnd], wherein the driver cell comprises: a first input terminal  [node between Sb1 and 120] electrically connectable directly or indirectly to a first terminal of the voltage source [terminal Vdrv]; an output terminal [output node terminal between 130 and 150] electrically connectable directly or indirectly to an input of the capacitive element [node 120]; a second input terminal [input node between 110 and 120] electrically connectable directly or indirectly to a second terminal of the voltage source [Gnd terminal 32]; a plurality of switches [switches in 130] further having a first switch [e.g. S11] electrically connectable in series between the first input terminal of the driver cell and the output terminal of the driver cell and a second switch [e.g. S12] electrically connectable in series between the second input terminal of the driver cell and the output terminal of the driver cell; and a non-dissipative element [C0] arranged to store and transfer energy for driving the capacitive element between the two voltage levels, wherein the non-dissipative element is electrically connectable at a first end [upper plate C0] to a first node [node between Sb1 and S11] between the first input terminal and the output terminal, and at a second end [lower plate of C0] to a second node [node between Sb2 and S12] between the second input terminal and the output terminal; wherein the plurality of switches is arranged to open or close in combinations in a sequence of switching stages [see fig. 4] while maintaining an average voltage level value of the non-dissipative element [average voltage C0] unchanged over time.  
Regarding claim 21, Li discloses [fig. 3], wherein the first input terminal is electrically connectable to an output terminal of an additional driver cell [e.g. 152-157] that is electrically connectable directly or indirectly to the first terminal of the voltage source.  
Regarding claim 22, Li discloses [fig. 3], further comprising an input common node [node at e.g. C1] between the first input terminal and the second input terminal, wherein the input common node is electrically connectable to an output terminal of the additional driver cell [output terminal of e.g. 152].  
Regarding claim 23, Li discloses [fig. 3] wherein the output terminal is electrically connectable to an additional driver cell [e.g. 153] that is electrically connectable directly or indirectly to the input of the capacitive element.  
Regarding claim 24, Li discloses [fig. 3], further comprising a controller [controller to switches in 130 and 140] electrically connectable to the plurality of switches to control the operation of the switches to open or close in the combinations in the sequence of switching stages.  
Regarding claim 25,  Li discloses a capacitive element driver [120, fig. 3] for driving a capacitive element [e.g. C1 in 151] between two voltage levels [Vdrv and GND], the capacitive element comprising an element having capacitive [C1] functionality, and the capacitive element driver comprising a first circuit having [110/120/130/140]: a first circuit first voltage-receiving connection [voltage receiving connection between Sb1 and 130] electrically connectable directly or indirectly to a first terminal of the voltage source [node between Sb1 and Vdrv voltage source]  for receiving the selected voltage from the voltage source [source voltage of 110]; a first circuit voltage-outputting connection [connection node between C0 and C1] electrically connectable directly or indirectly to an input of the capacitive element [e.g. input to C1]; a first circuit second voltage-receiving connection [voltage receiving node between Sb2 and 140] electrically connectable directly or indirectly to a second terminal of the voltage source [GND terminal]; and a first circuit non-dissipative element [C0 in 120] arranged to store and transfer energy for driving the capacitive element between the two voltage levels, wherein the first circuit non-dissipative element is electrically connectable: at a first end [upper plate C0] to a first circuit first node [node between Sb1 and S11] between the first circuit first voltage-receiving connection and the first circuit voltage-outputting connection, and at a second end [lower plate of C0] to a first circuit second node [node between Sb2 and S12] between the first circuit second voltage-receiving connection and the first circuit voltage-outputting connection; wherein the first circuit is arranged to step-wise transfer energy directly or indirectly to the capacitive element from a first high voltage level [Vdrv] to a first low voltage level [GND] or from the first low voltage level to the first high voltage level; and wherein the first circuit is arranged to perform  the step-wise transfer of through operation of a first sequence of switching stages [see fig. 4] on the first circuit non-dissipative element.  
Regarding claim 26,  Li discloses wherein the first circuit further comprises a first plurality of switches [130/140] with: a first circuit first switch [S11] electrically connectable in series between the first circuit first voltage-receiving connection and the first circuit voltage-outputting connection; and a first circuit second switch [S12] electrically connectable in series between the first  circuit second voltage-receiving connection and the first circuit voltage-outputting connection; and wherein the first circuit is further arranged to maintain an average voltage level value of the first circuit non-dissipative element [average voltage value of C0] unchanged over time while operating the first capacitive element driver through the first sequence of switching stages.  
Regarding claim 27, Li discloses further comprising a controller [controller to switches in 130 and 140] electrically connectable to the first plurality of switches to control the operation thereof to open or close in the combinations in the first sequence of switching stages.  
Regarding claim 42, Li discloses a capacitive element driver circuit [120, fig. 3], comprising a capacitive element driver [e.g. C1 in 151] arranged to drive a capacitive element [e.g. C1 in 151] between two voltage levels [Vdrv and GND], the capacitive element having capacitive functionality: wherein the capacitive element driver is electrically connectable directly or indirectly to a first terminal of a voltage source [ node between Sb1 and Vdrv voltage source] for delivering a first voltage level [Vdrv] to the capacitive element driver, and is electrically connectable directly or indirectly to a second terminal of the voltage source for delivering a second voltage level [GND] to the capacitive element driver; wherein the capacitive element driver has: a non-dissipative element [C0] arranged to store and transfer energy, directly or indirectly through an output terminal of the capacitive element driver [output node terminal between 130 and 150], for driving the capacitive element between the two voltage levels; and a plurality of switches [switches in 130] electrically connectable directly or indirectly to the non-dissipative element and arranged to open or close in combinations in a sequence of switching stages [see fig. 4] to deliver an output voltage of the capacitive element driver [output of 120] between the two voltage levels while maintaining an average voltage level value of the non- dissipative element [an average voltage value of 120] unchanged over time.  
Regarding claim 53, Li discloses a process for driving a capacitive element [C1, fig. 3] between two voltage levels [Vdrv and GND], the process comprising: electrically connecting a first voltage-receiving connection  [voltage receiving connection between Sb1 and 130] of a first capacitive element driver [120] directly or indirectly to a first terminal of a voltage source [terminal Vdrv]; electrically connecting a voltage-outputting connection of the first capacitive element driver [output 120] directly or indirectly to an input of the capacitive element [input C1]; electrically connecting a second voltage-receiving connection of the first capacitive element  [voltage receiving connection between Sb2 and 130] driver directly or indirectly to a second terminal of the voltage source [terminal Gnd and Sb2 ]; and storing energy in a non-dissipative element [C0] of the first capacitive element driver, the non- dissipative element: electrically connectable at a first end [upper plate C0] to a first node [node between Sb1 and S11] disposed between the first voltage-receiving connection and the voltage-outputting connection, and electrically connectable at a second end [lower plate of C0] to a second node [node between Sb2 and S12] disposed between the second voltage-receiving connection and the voltage-outputting connection, and operating the first capacitive element driver through a first sequence of switching stages [see fig. 4], the first sequence arranged to transfer the energy in a first set of voltage steps [Vdrv to Gnd] directly or indirectly to the capacitive element from a first high voltage level [Vdrv] to a first low voltage level [Gnd] or from the first low voltage level to the first high voltage level.  
Regarding claim 54, Li discloses further comprising maintaining an average voltage level value of the non-dissipative element [an average voltage level of C0] unchanged over time while operating the first capacitive element driver through the first sequence of switching stages.  
Regarding claim 56,  Li discloses a capacitive element driver [120, fig. 3] for driving a capacitive element [C1 in 151] between voltage levels, the capacitive element comprising an element having capacitive functionality [C1 in 151] and the voltage supplied to the capacitive element driver by a voltage source [Vdrv voltage source], the capacitive element driver comprising: a plurality of switches [switches in 130] having: a first switch [S11] electrically connectable in series directly or indirectly between a first terminal of the voltage source [terminal Vdrv] and an input of the capacitive element [input to C1], and a second switch [S12] electrically connectable in series directly or indirectly between a second terminal of the voltage source [terminal Gnd] and the input of the capacitive element; and a non-dissipative element [C0] arranged to store and transfer energy for driving the capacitive element between the voltage levels, wherein the non-dissipative element is electrically connectable directly or indirectly: at a first end [upper plate C0] to a first node [node between Sb1 and S11] between the first terminal of the voltage source and the input of the capacitive element, and at a second end  [lower plate of C0] to a second node [node between Sb2 and S12] between the second terminal of the voltage source and the input of the capacitive element; wherein the plurality of switches is arranged to open or close in combinations in a sequence of switching stages [see fig. 4] to step-wise transfer the energy to the capacitive element.  
Regarding claim 2, Li discloses wherein the sequence of switching stages is arranged to maintain an average voltage level value of the non-dissipative element [an average voltage value of C0] unchanged over time.  
Regarding claim 3, Li discloses wherein the capacitive element driver is arranged to drive the capacitive element from a high voltage level [Vdrv] to a low voltage level [Gnd] or from a low voltage level to a high voltage level.  
Regarding claim 4, Li discloses wherein the capacitive element comprises a power switch [switches in 130].  
Regarding claim 5, Li further comprising a controller [controller to switches in 130 and 140] electrically connectable to the plurality of switches to control the operation of the switches to open or close in combinations in the sequence of switching stages.  
Regarding claim 6, Li discloses [see fig. 4] wherein the controller is arranged to control the operation of the plurality of switches through the sequence of switching stages while maintaining the average value of the voltage level of the non-dissipative element unchanged over a complete voltage level driving cycle.  
Regarding claim 7, Li discloses wherein the capacitive element driver is arranged to drive the capacitive element between the two voltage levels across a plurality of voltage level driving cycles [voltage between Vdrv and Gnd].  
Regarding claim 64, Li discloses further comprising opening or closing the switches in combinations to step-wise transfer [converter] the energy to the capacitive element.  
Regarding claim 65, Li discloses wherein the switches are arranged to open or close in combinations to step-wise transfer [converter] the energy to the capacitive element.  
Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive. 
Regarding claims 20, 25, 53, 56 applicant argues that Li fails to disclose “an output terminal electrically connectable directly or indirectly to an input terminal of the capacitive element; wherein the non-dissipative element is electrically connectable: at a first end to a first node between the first input terminal and the output terminal, and at a second end to a second node between the second input terminal and the output terminal;”.  Examiner respectfully disagrees.
Li discloses an output terminal [output node terminal between 130 and 150] electrically connectable directly or indirectly to an input of the capacitive element [node 120]; wherein the non-dissipative element is electrically connectable at a first end [upper plate C0] to a first node [node between Sb1 and S11] between the first input terminal and the output terminal, and at a second end [lower plate of C0] to a second node [node between Sb2 and S12] between the second input terminal and the output terminal. Thus, Li discloses the features as claimed. And Thus, Applicant’s assertion is not persuasive.
Allowable Subject Matter
Claims 1, 8-19, 28-41, 43-52, 55, 57-63 and 66-67 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842